       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 1 of 6


Trial Exhibit No.    Date Admitted             Trial Exhibit No.   Date Admitted

    PX002              2/13/2020                   PX052            2/14/2020
    PX003              2/13/2020                   PX053            2/14/2020
    PX004              2/13/2020                   PX054            2/14/2020
    PX007              2/12/2020                   PX055            2/14/2020
    PX008              2/12/2020                   PX056            2/14/2020
    PX009              2/12/2020                   PX058            2/12/2020
    PX010              2/12/2020                   PX059            2/12/2020
    PX013              2/24/2020                   PX060            2/12/2020
    PX017              2/12/2020                   PX061            2/12/2020
    PX018              2/12/2020                   PX062            2/12/2020
    PX021              2/12/2020                   PX063            2/12/2020
    PX024              2/12/2020                   PX064            2/12/2020
    PX025              2/12/2020                   PX065            2/12/2020
    PX026              2/12/2020                   PX067            2/12/2020
    PX027              2/12/2020                   PX068            2/12/2020
    PX028              2/12/2020                   PX070            2/12/2020
    PX029              2/12/2020                   PX073            2/19/2020
    PX030              2/12/2020                   PX074            2/20/2020
    PX032              2/12/2020                   PX075            2/18/2020
    PX033              2/12/2020                   PX076            2/21/2021
    PX034              2/12/2020                   PX077            2/14/2020
    PX035              2/12/2020                   PX078            2/12/2020
    PX036              2/14/2020                   PX079            2/12/2020
    PX037              2/12/2020                   PX080            2/18/2020
    PX038              2/12/2020                   PX081            2/19/2020
    PX039              2/12/2020                   PX088            2/18/2020
    PX040              2/19/2020                   PX092            2/19/2020
    PX042              2/12/2020                   PX093            2/19/2020
    PX043              2/12/2020                   PX094            2/19/2020
    PX044              2/12/2020                   PX095            2/19/2020
    PX045              2/12/2020                   PX098            2/19/2020
    PX046              2/12/2020                   PX101            2/19/2020
    PX047              2/12/2020                   PX102            2/12/2020
    PX048              2/19/2020                   PX103            2/19/2020
    PX049              2/12/2020                   PX104            2/19/2020
    PX050              2/12/2020                   PX105            2/19/2020
    PX051              2/12/2020                   PX106            2/19/2020
                                        1
       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 2 of 6


Trial Exhibit No.    Date Admitted             Trial Exhibit No.   Date Admitted

    PX107               2/12/2020                  PX168            2/19/2020
    PX108               2/19/2020                  PX169            2/18/2020
    PX109               2/19/2020                  PX170            2/18/2020
    PX111               2/19/2020                  PX172            2/19/2020
    PX112               2/19/2020                  PX173            2/12/2020

    PX115           Duplicate of DX 55             PX174            2/12/2020
                                                   PX179            2/12/2020
    PX126               2/12/2020
                                                   PX180            2/12/2020
    PX127               2/12/2020
                                                   PX182            2/12/2020
    PX128               2/12/2020
                                                   PX183            2/11/2020
    PX129               2/12/2020
                                                   PX184            2/12/2020
    PX130               2/12/2020
                                                   PX185            2/12/2020
    PX132               2/21/2020
                                                   PX186            2/19/2020
    PX133               2/12/2020
                                                   PX187            2/19/2020
    PX134               2/12/2020
                                                   PX188            2/19/2020
    PX135               2/12/2020
                                                   PX189            2/19/2020
    PX136               2/12/2020
                                                   PX195            2/12/2020
    PX137               2/12/2020
                                                   PX196            2/12/2020
    PX140               2/20/2020
                                                   PX197            2/12/2020
    PX141               2/19/2020
                                                   PX198            2/12/2020
    PX142               2/24/2020
                                                   PX199            2/12/2020
    PX143               2/19/2020
                                                   PX200            2/12/2020
    PX144               2/19/2020
                                                   PX201            2/12/2020
    PX145               2/12/2020
                                                   PX203            2/25/2020
    PX146               2/18/2020
                                                   PX204            2/12/2020
    PX148               2/24/2020
                                                   PX205            2/12/2020
    PX150               2/12/2020
                                                   PX206            2/12/2020
    PX151               2/12/2020
                                                   PX207            2/12/2020
    PX152               2/12/2020
                                                   PX208            2/12/2020
    PX154               2/19/2020
                                                   PX209            2/12/2020
    PX155               2/19/2020
                                                   PX210            2/18/2020
    PX156               2/12/2020
                                                   PX211            2/18/2020
    PX157               2/18/2020
                                                   PX212            2/18/2020
    PX158               2/12/2020
                                                   PX213            2/18/2020
    PX161               2/19/2020
                                                   PX214            2/18/2020
    PX165               2/19/2020
                                                   PX216            2/18/2020
    PX167               2/19/2020
                                                   PX217            2/18/2020
                                         2
       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 3 of 6


Trial Exhibit No.    Date Admitted             Trial Exhibit No.   Date Admitted

    PX218              2/18/2020                   PX263            2/19/2020
    PX219              2/12/2020                   PX264            2/13/2020
    PX220              2/12/2020                   PX266            2/12/2020
    PX222              2/19/2020                   PX267            2/12/2020
    PX223              2/25/2020                   PX268            2/12/2020
    PX224              2/18/2020                   PX269            2/11/2020
    PX225              2/19/2020                   PX270            2/11/2020
    PX226              2/19/2020                   PX271            2/12/2020
    PX227              2/19/2020                   PX273            2/24/2020
    PX228              2/19/2020                   PX274            2/11/2020
    PX229              2/18/2020                   PX276            2/18/2020
    PX230              2/18/2020                   PX278            2/25/2020
    PX231              2/18/2020                   PX279            2/25/2020
    PX232              2/18/2020                   PX280            2/25/2020
    PX234              2/12/2020                   PX281            2/25/2020
                                                   PX282            2/25/2020
    PX235              2/12/2020
                                                   PX283            2/25/2020
    PX238              2/12/2020                   PX286            2/19/2020
    PX239              2/12/2020                   PX288            2/25/2020
    PX240              2/12/2020                   PX289            2/25/2020
    PX241              2/12/2020                   PX 291           2/24/2020
    PX242              2/11/2020                   PX 292           2/24/2020
    PX243              2/11/2020                   PX 293           2/24/2020
    PX244              2/11/2020                   PX 294           2/24/2020
    PX245              2/25/2020                   PX 295           2/24/2020
    PX246              2/25/2020                   PX300            2/25/2020
    PX247              2/25/2020                   PX301            2/25/2020
    PX248              2/25/2020                   PX302            2/21/2020
    PX249              2/25/2020                   PX303            2/21/2020
    PX250              2/25/2020                   PX304            2/25/2020
    PX251              2/12/2020                   PX305            2/21/2020
    PX252              2/18/2020                   PX311            2/25/2020
    PX253              2/12/2020                   PX312            2/25/2020
    PX257              2/19/2020                   PX313            2/25/2020
    PX258              2/19/2020                   PX314            2/24/2020
    PX259              2/20/2020                   PX315            2/24/2020
    PX262              2/19/2020
                                                   PX316            2/24/2020
                                        3
       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 4 of 6


Trial Exhibit No.     Date Admitted            Trial Exhibit No.   Date Admitted

    PX323               3/3/2020                   PX374             3/5/2020
    PX324               2/25/2020
    PX325               2/25/2020
    PX326               2/25/2020
    PX327               2/25/2020
    PX328               2/25/2020
    PX329               2/25/2020
    PX330               3/3/2020
    PX332               2/25/2020
    PX333               2/25/2020
    PX334               2/25/2020
    PX335               2/25/2020
    PX336               2/25/2020
    PX337               2/25/2020
    PX338               2/25/2020

                        2/25/2020
    PX339
                    (updated 3/5/2020)

    PX340               2/25/2020
    PX341               2/26/2020
    PX342               2/25/2020
    PX343               2/25/2020
    PX347               2/26/2020
    PX352               2/26/2020
    PX353               2/26/2020
    PX354               2/26/2020
    PX355               2/26/2020
    PX360               3/3/2020
    PX361               3/3/2020
    PX362               3/3/2020
    PX363               3/3/2020
    PX364               3/5/2020
    PX367               3/5/2020
    PX368               3/5/2020
    PX369               3/5/2020
    PX370               3/5/2020
    PX371               3/5/2020
    PX372               3/5/2020
    PX373               3/5/2020

                                         4
       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 5 of 6


Trial Exhibit No.    Date Admitted             Trial Exhibit No.   Date Admitted

    DX001             2/12/2020                    DX040            2/12/2020
    DX002             2/12/2020                    DX041            2/12/2020
    DX003             2/12/2020                    DX042            2/12/2020
    DX004             2/12/2020                    DX043            2/12/2020
    DX005             2/12/2020                    DX044            2/12/2020
    DX006             2/12/2020                    DX045            2/12/2020
    DX007             2/12/2020                    DX046            2/12/2020
    DX008             2/12/2020                    DX047            2/12/2020
    DX009             2/12/2020                    DX048            2/25/2020
    DX010             2/12/2020                    DX049            2/25/2020
    DX011             2/12/2020                    DX050            2/12/2020
    DX012             2/12/2020                    DX051            2/12/2020
    DX013             2/12/2020                    DX053            2/12/2020
    DX014             2/12/2020                    DX055            2/12/2020
    DX015             2/12/2020                    DX059            2/12/2020
    DX016             2/12/2020                    DX060            2/12/2020
    DX017             2/12/2020                    DX061            2/12/2020
    DX018             2/12/2020                    DX062            2/12/2020
    DX18A             2/24/2020                    DX063            2/12/2020
    DX020             2/12/2020                    DX064            2/12/2020
    DX021             2/12/2020                    DX065            2/12/2020
    DX022             2/12/2020                    DX066            2/12/2020
    DX023             2/12/2020                    DX067            2/12/2020
    DX024             2/12/2020                    DX068            2/12/2020
    DX025             2/12/2020                    DX069            2/12/2020
    DX026             2/12/2020                    DX070            2/12/2020
    DX027             2/12/2020                    DX071            2/12/2020
    DX028             2/12/2020                    DX073            2/12/2020
    DX029             2/12/2020                   DX074-3           2/25/2020
    DX030             2/12/2020                   DX074-8           2/25/2020
    DX031             2/12/2020                  DX074-13           2/25/2020
    DX032             2/12/2020                  DX074-28           2/25/2020
    DX033             2/12/2020                  DX074-31           2/25/2020
    DX034             2/12/2020                  DX074-59           2/25/2020
    DX035             2/12/2020                  DX074-77           2/25/2020
    DX036             2/12/2020                  DX074-85           2/25/2020
    DX037             2/12/2020                  DX074-86           2/25/2020
                                        5
       Case 7:17-cv-08943-CS-JCM Document 581-1 Filed 06/23/20 Page 6 of 6


Trial Exhibit No.    Date Admitted             Trial Exhibit No.   Date Admitted

  DX074-100           2/25/2020                    DX199            2/25/2020
  DX074-117           2/25/2020                    DX200            2/25/2020
  DX074-120           2/25/2020                    DX206            2/26/2020
    DX075             2/12/2020                    DX209            2/26/2020
    DX076             2/12/2020                    DX210            2/26/2020
    DX077             2/12/2020                    DX211            2/26/2020
    DX078             2/12/2020                    DX212            2/26/2020
    DX084             2/12/2020                    DX213            2/26/2020
    DX085             2/25/2020                    DX214            2/26/2020
    DX086             2/12/2020                    DX215            2/26/2020
    DX088             2/12/2020                    DX217            2/27/2020
    DX090             2/12/2020                    DX218            2/26/2020
    DX091             2/12/2020                    DX219            2/25/2020
    DX092             2/12/2020                    DX228            2/26/2020
    DX093             2/12/2020                    DX229            2/27/2020
    DX094             2/12/2020                    DX232             3/3/2020
    DX095             2/12/2020                    DX233             3/3/2020
    DX096             2/12/2020                    DX236             3/5/2020
    DX097             2/12/2020                    DX251            2/26/2020
    DX099             2/12/2020                    DX252            2/26/2020
    DX100             2/12/2020                    DX253             3/3/2020
    DX101             2/12/2020
   DX157A             2/14/2020
    DX158             2/21/2020
    DX159             2/21/2020
    DX160             2/21/2020
    DX162             2/21/2020
    DX171             2/20/2020
    DX172             2/26/2020
    DX173             2/27/2020
    DX174             2/26/2020
    DX175             2/26/2020
    DX176             2/26/2020
    DX177             2/26/2020
    DX180             2/20/2020
    DX193             2/25/2020
    DX197             2/25/2020
                                        6
